Eish, C. J.
This case was before this court on a former occasion. Shaw v. Henderson Lumber Company, 141 Ga. 47 (80 S. E. 322). The judgment of the trial court directing a verdict in favor of the plaintiff was then reversed, because the record brought to the Supreme Court did not show a deed relied on by the plaintiff below as one of its muniments of title. At a subsequent trial, the defendant having died, the administrators on Ms estate filed a supplemental answer in the nature of a cross-bill, paying for injunction against the plaintiff; and at the conclusion of the evidence, the plaintiff having renounced its claim for damages, the court directed a verdict in its favor, finding that the defendant should be perpetually enjoined as prayed. Held:
(а) Applying the principles ruled when the case was first before this court, there was no error, on the plaintiff’s evidence and the pleadings, in directing the verdict.
(б) Hone of the assignments of error based on exceptions to rulings on the admissibility of evidence show cause for reversal.

Judgment affirmed.

All' the Justices concur.